FILE COPY




                            Fourth Court of Appeals
                                    San Antonio, Texas
                                          April 12, 2013

                                       No. 04-13-00211-CV

                                         Joshua JACOBS,
                                             Appellant

                                                 v.

                Ian FRAZAR d/b/a Frazar Steel Fab and Huser Construction Inc.,
                                         Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. 12540B
                           Honorable Rex Emerson, Judge Presiding


                                          ORDER

        On April 12, 2013, Appellee filed a motion to supplement the clerk’s record with
documents from the trial court record. The motion does not show that it was served on the trial
court clerk.
        To ensure a document is properly included in the appellate record, Appellee “may by
letter direct the trial court clerk to prepare, certify, and file in the appellate court a supplement
containing the omitted item.” See TEX. R. APP. P. 34.5(c)(1). Appellee’s motion is MOOT.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2013.


                                                      ____________________________________
                                                      Keith E. Hottle, Clerk of Court